Citation Nr: 0919294	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-26 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1954 until 
February 1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The June 2005 rating decision also included a grant of 
service connection for scar, face and nose, with a 
noncompensable evaluation.  This claim is not before the 
Board, since the Veteran did not file a Notice of 
Disagreement in regards to that issue.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has reported that he was exposed to loud noises, 
including those associated with the firing of guns, while in 
service.  He contends that this noise exposure was the cause 
of his bilateral hearing loss and tinnitus.  

In support of his claim, the Veteran has submitted a private 
audiological examination report and opinion that 
etiologically linked current hearing loss and tinnitus as a 
result of acoustic trauma.   

In his January 2006 Notice of Disagreement, the Veteran 
reported that within the year following his discharge from 
service, in June 1958, he sought treatment for hearing loss 
and tinnitus at a VA medical center in St. Petersburg, 
Florida.  He further reported that he was told that he could 
get hearing aids as need.  He also reported that his hearing 
loss at that time was not as severe as it is presently.  He 
also submitted a copy of a card, which he reported was issued 
by VA to him, following his complaints of hearing loss and 
tinnitus in 1958.

No VA medical records relevant to the Veteran's hearing loss 
and tinnitus claims have been associated with the claims 
file.  Specifically, it does not appear that the RO has 
attempted to obtain the claimed audiology clinical record 
from June 1958.  In view of the private medical opinion 
favorable to the Veteran in conjunction with VA's has a 
statutory duty to assist a claimant in obtaining relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes VA to obtain.  
See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).

Once the requested records are associated with the claims 
file, the RO/AMC should determine if a VA examination and/or 
other development is necessary to evaluate any of the 
Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1.   The RO/AMC should obtain and 
associate with the claims file all 
outstanding VA medical records relating 
to the Veteran's claims.  These records 
should specifically include any records 
from the St. Petersburg VA medical 
center from 1958.

2.  After the receipt of the requested 
information, the RO/AMC should examine 
the record to determine if any further 
development is necessary, including 
whether any VA examinations, to include 
opinions, are needed regarding the 
etiology of his bilateral hearing loss 
and/or tinnitus.  

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If any of 
the benefits sought are not granted, 
the Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



